DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first final action is in response to applicant's amendment of May 19, 2022. Claims 1-6 are pending and have been considered as follows.
	
	Applicant’s amendments/arguments with respect to the objections to the Claims 2-4 have been fully considered and are persuasive. Therefore, the objections to the claims have been withdrawn.
	
	Applicant's amendments/arguments with respect to the rejection of claims 1-2 and 4-6 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-2 and 4-6 under 35 U.S.C. 101 has been withdrawn.
	
	Applicant’s arguments/amendments with respect to rejections of claims 1-6 under 35 U.S.C. 102 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over by Keiko (JP 2018-058656A) in view of Serjeantson (US 20170109696A1) and further in view of Trajkovic (US 20190197716).
	
	Regarding claim 1, Keiko teaches an information processing device comprising a controller (the delivery control means 7) configured to obtain a first capacity of a vehicle adapted to travel autonomously within a predetermined range (Abstract, an unmanned delivery system that unloads a package delivery operation by using an autonomous mobile device; the autonomous mobile device 8, a route from the current position of the autonomous mobile unit 8 to the user designated position 100, and a time difference between the current time and the user designated time are calculated, and when the user designated cargo 3 is stored in the autonomous mobile unit 8 from the warehouse 10, the autonomous mobile unit 8 starts distribution while referring to the calculated route and time difference based on the delivery order, and the unit starts distribution with reference to the calculated route and time difference. Page 3, The autonomous mobile device loaded with the user-specified baggage; (See the abstract, and Figs. 1-2 and corresponding paragraphs; when arriving at the designated position 2), as a remaining capacity permitting one or more packages to be placed in the vehicle (abstract, and Figs. 1-2 and corresponding paragraphs);	and 
	cause the vehicle to travel autonomously to receive a package from the user corresponding to the terminal when the device receives a request from the terminal to transport the package (Keiko, Abstract, a delivery management means 6 for determining whether or not delivery is possible based on the delivery request, and a delivery control for generating, recording, and issuing a delivery order, Means 7, the autonomous mobile device 8 that accommodates the user-designated package, takes out the designated package when the delivery command and the user authentication key match, and issues a delivery completion notification), 
	autonomous vehicle to travel to receive a package when receives a request from the terminal to transport the package (Keiko, Abstract, a delivery management means 6 for determining whether or not delivery is possible based on the delivery request, and a delivery control for generating, recording, and issuing a delivery order, Means 7, the autonomous mobile device 8 that accommodates the user-designated package, takes out the designated package when the delivery command and the user authentication key match, and issues a delivery completion notification).

	Keiko does not explicitly teach but Serjeantson teach the limitation of set a charge in a case where a first package that fits within the first capacity is transported by the vehicle, based on the first capacity (Fig. 2, [ 0021]; a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount]); and
	output information concerning the charge and information concerning the first capacity, to a terminal of a user present within the predetermined range (consumer smartphones 110 and 114 in Figs. 1 and 2; [018] the dispatch system or capacity utilization management system 104 alerts customers in the area where a vehicle 102 is picking or delivering where capacity is available for picking up items. The alert can be provided by text, e-mail or in-application notifications to a mobile device 110, 114 or computing device 112; [029]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, using an autonomous vehicle (mobile device) to deliver packages, as taught by Keiko, setting a charge based on the vehicle capacity, as taught by Serjeantson, as Keiko and Serjeantson are directed to using vehicles to deliver packages (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility setting a charge based on the vehicle capacity and predictably applied it in Keiko to optimize vehicle usage and provide maximum efficiency ([0003], Serjeantson). 
	
	Keiko as modified by Serjeantson does not explicitly teach but Trajkovic teaches an imaging device photograph an interior of a cargo compartment of the vehicle ([0002] These 3D cameras can be used to determine a fullness of a commercial vessel or trailer), calculate the remaining capacity based on an image captured by the imaging device, when package is placed in the vehicle or a time where the first package is unloaded ([0004] based on the 3D image data, at least a wall data region and a non-wall data region. Based on the determination of the wall data and the non-wall data region, the depth-detection application generates a wall indicator that indicates a wall is situated at a discrete depth within the vehicle storage area. [0020] reporting and display of vehicle capacity [0029] FIG. 2A [0059] In additional embodiments, the dashboard application may include a vehicle storage area capacity value. As described herein, the vehicle storage area capacity value may indicate the filled capacity or fullness of a vehicle storage area, such as vehicle storage area 102s. the vehicle storage area capacity value may indicate the remaining capacity or emptiness of a vehicle storage area. the dashboard application may include, or render, a vehicle storage area capacity graph. The vehicle storage area capacity graph may graphically indicate one or more vehicle storage area capacity value(s) over one or more time value(s)). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, using an autonomous mobile device to deliver packages, as taught by Keiko as modified by Serjeantson, calculating the remaining capacity based on an image captured by the imaging device, as taught by Trajkovic, as Keiko, Serjeantson, and Trajkovic are directed to using vehicles to deliver packages (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility calculating the remaining capacity based on an image captured by the imaging device and predictably applied it in Keiko as modified Serjeantson by to save transportation costs ([0002], Trajkovic). 

	Regarding claims 5 and 6, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 5 and 6, with claim 1 being drawn to a device, claim 5 being drawn to a corresponding method and claim 6 being drawn to a corresponding medium. In addition, Keiko also teaches the additional limitation such as storage medium (recording medium 71) in claim 6.

	Regarding claim 2, Keiko does not explicitly teach but Serjeantson teach the limitation of the controller is further configured to set the charge in the case where the first package is transported by the vehicle, such that the charge is reduced as the first capacity is larger (308 in Fig. 3, [0021]The more space available on the truck 202 the greater the discount; [0012] sending electronic notifications to the possible customers advising of shipping cost discounts available during a time period based upon the planned route of the vehicle; [029]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, using an autonomous vehicle (mobile device) to deliver packages, as taught by Keiko, setting a charge based on the vehicle capacity, as taught by Serjeantson, as Keiko and Serjeantson are directed to using vehicles to deliver packages (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility setting a charge based on the vehicle capacity and predictably applied it in Keiko to optimize vehicle usage and provide maximum efficiency ([0003], Serjeantson). 

	Regarding claim 3, Keiko teaches when the user designated cargo 3 is stored in the autonomous mobile unit 8 from the warehouse 10, the autonomous mobile unit 8 starts distribution based on the delivery order, Keiko does not explicitly teach but Serjeantson teach the limitation of wherein the controller is further configured to generate an operation command for the vehicle such that the vehicle travels via a point corresponding to the user, when the controller receives information concerning a request to transport the first package by the vehicle, from the terminal of the user ( [0019]dispatch module 160 which receives customer pickup requests and assigns a driver/ truck 102 to pick up or drop off deliveries; Acceptance or confirmation of the alerts can then be processed and new routing information can be processed by dispatch module 160 to alert the driver); and
	the controller is further configured to output the operation command generated, to the vehicle ([0019] dispatch module 160 which receives customer pickup requests and assigns a driver/ truck 102 to pick up or drop off deliveries; Acceptance or confirmation of the alerts can then be processed and new routing information can be processed by dispatch module 160 to alert the driver; [0029] The vehicle can then rerouted (314) or the route dynamically modified to accommodate the new customer pickup).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, using an autonomous vehicle (mobile device) to deliver packages, as taught by Keiko, setting a charge based on the vehicle capacity, as taught by Serjeantson, as Keiko and Serjeantson are directed to using vehicles to deliver packages (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility setting a charge based on the vehicle capacity and predictably applied it in Keiko to optimize vehicle usage and provide maximum efficiency ([0003], Serjeantson). 

	Regarding claim 4, Keiko does not explicitly teach but Serjeantson teaches wherein the controller is configured to further output information concerning time of operation of the vehicle, to the terminal of the user ( [0021] Depending existing space and forecasts the system sends out alerts to customers (terminals) on their route, or within a defined radius of the route… discounts if they ship with an allotted period of time (time of operation). Time allotment is relative to driver’s current location and predicted future location; [0029] potential customers are notified directly by the system or for customers with scheduled pick or deliver where discounts may be offered).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, using an autonomous vehicle (mobile device) to deliver packages, as taught by Keiko, setting a charge based on the vehicle capacity, as taught by Serjeantson, as Keiko and Serjeantson are directed to using vehicles to deliver packages (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility setting a charge based on the vehicle capacity and predictably applied it in Keiko to optimize vehicle usage and provide maximum efficiency ([0003], Serjeantson). 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	
/J.W./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666